687 So.2d 70 (1997)
William MOSS, etc., et al., Petitioners,
v.
ARCA DEVELOPMENT, INC., Respondent.
No. 96-3196.
District Court of Appeal of Florida, Third District.
February 5, 1997.
Glenn R. Miller, North Miami, for petitioners.
Rollnick & Linden and Neil Linden and Ignacio E. Arango, Coral Gables, for respondent.
Before SCHWARTZ, C.J., and GERSTEN and FLETCHER, JJ.
PER CURIAM.
We treat this petition for certiorari review of an order discharging a lis pendens as a non-final appeal, see Bardino v. Bardino, 670 So.2d 183 (Fla. 3d DCA 1996), and reverse the order below because, whatever the merits of the petitioners' claims to the subject realty, their action is "founded on" an "instrument," a quit claim deed to their deceased parent, which was "duly recorded" in the public records of Dade county. Under section 48.23(3), Florida Statutes (1995),[1] they are therefore entitled to maintain a lis pendens providing record notice of this litigation, as a matter of right. See American Legion Community Club v. Diamond, 561 So.2d 268 (Fla.1990); Kent v. Kent, 431 So.2d 279 (Fla. 5th DCA 1983).
Reversed.
NOTES
[1]  (3) When the initial pleading does not show that the action is founded on a duly recorded instrument or on a lien claimed under part I of chapter 713, the court may control and discharge the notice of lis pendens as the court may grant and dissolve injunctions.